PER CURIAM
Appellant in this mental commitment case appeals a judgment recommitting her to the Mental Health Division for a period of time not to exceed 180 days. ORS 426.307(6). The trial court found that appellant remains mentally ill and is unable to provide for her basic personal needs. A discussion of the facts would be of no benefit to the bench, the bar, or the public. The state concedes that the record does not contain clear and convincing evidence to support the judgment of involuntary commitment. On de novo review, we agree that the evidence is insufficient to establish that, because of appellant’s mental disorder, she is unable to provide for her basic personal needs, and, consequently, we accept the concession.
Reversed.